Citation Nr: 0946697	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

3.  Entitlement to a rating in excess of 50 percent for an 
anxiety disorder with dysthymia, to include entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.

As an initial matter, the Board notes that, in a statement 
received October 2007, the Veteran appeared to raise a new 
increased rating claim for his service-connected anxiety 
disorder with dysthymia.  Specifically, he submitted a 
statement from his sister-in-law demonstrating that he had 
become more withdrawn, quiet, and isolated within the last 
year.  His representative later clarified his intent to seek 
an increase of his service-connected psychiatric disorder in 
October 2009.  Because the RO has not yet adjudicated this 
claim, it is hereby referred to the RO for appropriate 
action.

The Veteran testified before the undersigned Veterans Law 
Judge in October 2009.  A transcript of the hearing is of 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an increased rating for an anxiety disorder with 
dysthymia is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  In October 2009, prior to the promulgation of a decision 
in the current appeal, the Veteran asked that his claim for 
entitlement to service connection for coronary artery disease 
be withdrawn from appellate review.  

2.  The Veteran has been diagnosed as PTSD as the result of a 
personal assault during his active duty service; there is 
credible supporting evidence of record to support his claimed 
in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for coronary artery 
disease have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).  

2.  Resolving doubt in the Veteran's favor, PTSD was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 4.125 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal for Coronary Artery Disease

A Veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2009).  When a Veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).  

In a statement submitted in October 2009, the Veteran asked 
that his claim for entitlement to service connection for 
coronary artery disease be withdrawn from appellate review.  
In view of his expressed desire, the Board concludes that 
further action with regard to this issue is not appropriate.  
The Board does not have jurisdiction over the withdrawn 
issue, and, as such, his appeal regarding entitlement to 
service connection for coronary artery disease is hereby 
dismissed.  

Claim for Service Connection for PTSD

In this decision, the Board grants service connection for 
PTSD, which constitutes a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to 
notify and assist is necessary.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2009).  

The law provides that "[i]f the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2) 
(2009).  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy, or that the Veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the Veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the reported 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

Further, there are special considerations for PTSD claims 
predicated on a personal assault.  The pertinent regulation, 
38 C.F.R. § 3.304(f)(4), provides that PTSD based on a 
personal assault in service permits evidence from sources 
other than the Veteran's service records which may 
corroborate his account of the stressor incident.  

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  Id.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board first notes that the evidence does not show, nor 
does the Veteran report, that he engaged in combat with the 
enemy.  According to his Form DD-214, he was not awarded any 
combat medals or decorations, and his military occupation 
specialty (MOS) was listed as a cook.  Moreover, the service 
treatment records and service personnel records do not 
contain any reports of combat incidents in service.

For these reasons, the Board finds that the Veteran did not 
engage in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  Accordingly, his statements and testimony 
concerning the reported stressors may not be accepted, 
standing alone, as sufficient proof of their occurrence.  
Therefore, independent evidence is necessary to corroborate 
his statement as to the occurrence of the claimed stressors.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

In this case, the Veteran maintains that he suffers from PTSD 
due to his active duty service.  Specifically, he indicated 
that he was the victim of a personal assault by his 
commanding officer in 1966, when he was stationed in Fort 
Dix, New Jersey. 

VA has defined personal assault very broadly to include an 
event of human design that threatens or inflicts harm.  
Examples of personal assault include rape, physical assault, 
domestic battery, robbery, mugging, stalking, and harassment.  
See VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA 
Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., 
Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005). 

As the Veteran has claimed that he was sexually harassed and 
assaulted by his commanding officer, the Board will consider 
the provisions of 38 C.F.R. 
§ 3.304(f)(4), which provides that PTSD based on a personal 
assault in service permits evidence from sources other than a 
Veteran's service records to corroborate his or her account 
of the stressor incident.  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
	10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

	In this case, the Veteran submitted several consistent 
statements regarding the nature of the sexual harassment in 
service.  Moreover, the Board acknowledges that he is 
competent to report the event because this requires only 
personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.   
	
Further, service personnel records confirm that the Veteran 
served in Fort Dix, New Jersey, from February to June of 
1966.  Moreover, with regard to his statements that he 
consumed alcohol as a means of dealing with the trauma and 
that his behavior and performance was negatively affected 
after the assault, the Board notes that he was sanctioned 
with three Article 15 proceedings in July 1967, January 1969, 
and February 1969.  Moreover, immediately following his 
training in Fort Dix, court martial proceedings were 
instituted in September 1966 as a result of his being absent 
without leave (AWOL) on two occasions.  Of importance, he did 
not appear to have incurred any disciplinary actions prior to 
the time of the reported assault.  

Further, in several VA treatment report, beginning January 
2008, the Veteran was diagnosed with PTSD based upon the 
military sexual trauma.  The Board notes that, for personal 
assault PTSD claims, an after-the-fact medical opinion can 
serve as the credible supporting evidence of the reported 
stressor.  See Patton v. West, 12 Vet. App. 272, 280.  

In March 2008, a VA psychologist conducted testing and 
indicated that DSM-IV criteria B, C, and D, were met, and 
that a diagnosis of PTSD was suggested.  The Veteran 
continued attend psychological therapy sessions for PTSD 
throughout 2008, during which time the Veteran explained how 
the sexual advances of his superior officer affected him and 
his behavior in, and after, service.  

The Board recognizes other VA examinations of record, in 
which the VA examiner expressly determined that the Veteran 
did not meet the DSM-IV criteria for a diagnosis of PTSD.  
However, it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

	In this case, after carefully reviewing all the evidence on 
file, the Board finds no adequate basis to reject the 
competent lay statements and medical opinion of record that 
is favorable to the Veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 
	12 Vet. App. 22, 26 (1998).  Significantly, in the March 2008 
evaluation that diagnosed him with PTSD, as well as the other 
VA examinations which found that the DSM-IV criteria had not 
been met, the examiner interviewed the Veteran and conducted 
a psychological evaluation.  Moreover, there is no indication 
that any examiner was not fully aware of the Veteran's past 
medical history or that he misstated any relevant fact.  
	
	Therefore, the Board finds the 2008 opinion diagnosing the 
Veteran with PTSD as a result of his in-service trauma to be 
of at least equal probative value as the other VA opinions.  
While the evidence is not unequivocal, it has nonetheless 
placed the record in relative equipoise.  

Given the circumstantial evidence of record corroborating the 
reported sexual trauma and evidence of record suggesting a 
current diagnosis of PTSD related to the sexual assault, the 
Board finds that the in-service stressor identified by the 
Veteran has been verified as is necessary to establish a 
claim for PTSD based on a personal assault pursuant to 38 
C.F.R. § 3.304(f).  Accordingly, the Board resolves doubt in 
the Veteran's favor and finds that the evidence supports 
service connection for PTSD.  38 U.S.C.A. § 5107(b).  The 
appeal is granted. 


ORDER

Service connection for coronary artery disease is dismissed 
without prejudice.

Service connection for PTSD is granted.


REMAND

As to the Veteran's increased rating claim for an anxiety 
disorder with dysthymia, the Board finds that a remand is 
necessary for this issue.  Specifically, in February 2006, 
the RO denied assigned a 50 percent disability rating for 
"anxiety disorder with dysthymia (also claimed as 
posttraumatic stress disorder)," although the Veteran had 
not yet established service connection for PTSD at this 
juncture.  In response to this rating decision, in a 
statement dated September 2006, the Veteran requested an 
increase for his "[service-connected] PTSD."

Because the RO in February 2006 had expressly indicated that 
his service-connected psychiatric disorder included his 
claimed PTSD-although this characterization was misleading 
because service-connection for PTSD had not yet been 
established and was later separately adjudicated-and the 
Veteran's September 2006 statement specifically referenced 
his claim for an increased rating for his service-connected 
PTSD, the Board finds that the Veteran's September 2006 
statement was made in reference to the current evaluation 
assigned for anxiety disorder with dysthymia (psychiatric 
disability).

This is consistent with the Veteran's testimony before the 
undersigned Acting Veterans Law Judge in October 2009, in 
which he clarified that he was also claiming an increase in 
his service-connected psychiatric disability (see T. at p. 5, 
7), as well as his representative's statement, which 
expressly indicated that "due to the VA's phrasing" of the 
issue in the February 2006 rating decision, it was indeed the 
Veteran's intention to request an increase in his service-
connected disability but that the issue incorrectly 
adjudicated. 

Given the unique circumstances in this case, especially in 
light of the terminology used by the RO in the February 2006 
rating decision, the Board interprets the Veteran's September 
2006 statement as a valid and timely notice of disagreement 
to 50 percent evaluation assigned for his service-connected 
psychiatric disability.  To date, however, no statement of 
the case (SOC) has been issued.  The Court of Appeals of 
Veterans Claims (Court) has directed that where a Veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not yet issued an SOC addressing the 
issue, the Board must remand the issue to the RO for issuance 
of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, in order to put this issue in the correct 
procedural posture, the Board finds that an SOC should be 
provided on the issue of the Veteran is entitled to a rating 
in excess of 50 percent for psychiatric disability.  Id.  

In addition, the Board acknowledges that the November 2006 VA 
examiner expressly determined that the Veteran was 
unemployable "due to [his] multiple medical problems and his 
mental state."  In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a TDIU claim is part of a claim 
for a higher rating when such claim is raised by the record 
or asserted by the Veteran.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  As such, the Veteran's TDIU claim is part 
and parcel of his claim for a higher rating for his service-
connected psychiatric disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO must issue the Veteran and his 
representative an SOC with respect to his 
claim seeking entitlement to a rating in 
excess of 50 percent for his psychiatric 
disability.  In doing so, the RO must 
address the TDIU aspect of the Veteran's 
claim pursuant to Rice v. Shinseki, 22 
Vet. App. 447 (2009).  The RO must notify 
the Veteran of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


